DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 03/08/2021.  
Claims 1-20 are pending in the case.  
No claims have been cancelled.  
No further claims have been added.  
Claims 1, 7 and 13 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2020/0184009 A1, filed 12/07/2018) in view of Goudarzi et al. (US 2020/0151022 A1, published 05/14/2020, hereinafter “Gaudarzi”), further in view of Cummins et al. (US 2019/0319926 A1, effectively filed on 11/25/2016, hereinafter “Cummins”) and further in view of Ghag (US 2020/*0267071 A1, filed on 02/15/2019, hereinafter “Ghag”.

Independent Claims 1, 7 and 13:
	Wood discloses a system comprising:
a host computing platform comprising one or more computers, each with memory and at least one processor (Wood: Figs. 7-9, ¶ [0072], [0081].);
a database accessible in the host computing platform (Wood: Fig. 9, ¶ [0085].);
a data modeling system executing in the host computing platform and adapted to model data in the database and to generate data visualization of the modeled data (The system can correlate configuration files into a scaffold model in order to display a scaffold view (visualization), Wood: Figs. 7-9, abstract, ¶ [0025], [0072], [0081].); and
a configuration exploration module [computer program product including a computer readable storage medium] also executing in the host computing platform, the module comprising computer program instructions enabled upon execution to perform a method comprising (Wood: Figs. 7-9, ¶ [0081], [0085]-[0087].):
for each of the multiplicity of language conformant configuration files, parsing the corresponding language conformant configuration file (Wood: abstract); 
directing the data modeling system to generate a data model from elements parsed from the language conformant configuration files (The parsed configuration file is correlated with each other in a scaffold model, Wood: abstract.); 
directing the data modeling system to present ta data visualization of at least a portion of the generated data model including elements from at least two different ones of the multiplicity of language conformant configuration files (Wood: abstract, ¶ [0025].).
Wood does not appear to expressly teach a system, product and method wherein:
the language is YAML,
the multiplicity of YAML conformant configuration files are imported from fixed storage into memory of the host computing platform [a computing system],
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
each element of the parsed YAML conformant configuration file is stored in the database; 
the data modeling system is directed to determine whether performance of a contemporaneously executing container in the containerized environment fails to satisfy a threshold value;
in response to determining that performance of the contemporaneously executing container fails to satisfy the threshold value, directing the data modeling system to select the data visualization from a plurality of data visualizations, the selected data visualization comprising a visualization of each element of the corresponding parsed YAML conformant configuration file that reflects the configuration of the contemporaneously executing container.
However, Goudarzi teaches a system, product and method wherein:
the data modeling system is directed to determine whether performance of a contemporaneously executing instance fails to satisfy a threshold value (A current instance is determined to be unhealthy based on the instance failing to satisfy an error threshold value, Goudarzi: ¶ [0054], [0069], [0076], [0079].);
in response to determining that performance of the contemporaneously executing instance fails to satisfy the threshold value, directing the data modeling system to select the data visualization from a plurality of data visualizations, the selected data visualization comprising a visualization of each element of the corresponding parsed configuration file that reflects the configuration of the contemporaneously executing instance (When a current instance is determined to be unhealthy, the configuration file of the current unhealthy instance is compared to the configuration of a previous healthy instance, Goudarzi: ¶ [0076] last three sentences.  The comparison of the two instances comprises comparing the parsed components of the configuration files, Goudarzi: ¶ [0052], [0072]-[0073].  Based on the comparisons of each corresponding component of each respective configuration file, a comparison file (data visualization) is generated and selected for presentation via the difference visualizer 226, Goudarzi: ¶ [0076].  The comparison file (data visualization) displays each .
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood wherein:
the data modeling system is directed to determine whether performance of a contemporaneously executing instance fails to satisfy a threshold value;
in response to determining that performance of the contemporaneously executing instance fails to satisfy the threshold value, directing the data modeling system to select the data visualization from a plurality of data visualizations, the selected data visualization comprising a visualization of each element of the corresponding parsed configuration file that reflects the configuration of the contemporaneously executing instance.

Wood in view of Goudarzi does not appear to expressly teach a system, product and method wherein:
the language is YAML,
the multiplicity of YAML conformant configuration files are imported from fixed storage into memory of the host computing platform [a computing system],
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
each element of the parsed YAML conformant configuration file is stored in the database; 
the contemporaneously executing instance corresponds to a contemporaneously executing container in the containerized environment;
However, Cummins teaches a system, product and method wherein:
the multiplicity of configuration files are imported from fixed storage into memory of the host computing platform [a computing system] (The system visualizes configuration data by analyzing configuration files, Cummins: abstract.  The configuration files are retrieved (imported) and stored in a memory of the computing device 200, Cummins: Fig. 4, ¶ [0029].  Although Cummins does not explicitly recite that the configuration file was retrieved from “fixed storage”, Examiner takes Official Notice, that it is ,
each element of the parsed configuration file is stored in a database (Cummins: abstract, ¶ [0033].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood wherein:
the multiplicity of configuration files are imported from fixed storage into memory of the host computing platform [a computing system],
each element of the parsed configuration file is stored in a database, as taught by Cummins.
One would have been motivated to make such a combination in order to provide an effective means for gathering the necessary information for generating and displaying the visualization (Cummins: abstract, ¶ [0029], [0033]).
Wood in view of Cummins does not appear to expressly teach a system, product and method wherein: 
the language is YAML,
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
the contemporaneously executing instance corresponds to a contemporaneously executing container in the containerized environment;
Since Wood does not limit his invention to any particular language, it would be obvious to use any language associated with configuration files of network devices that is known before the effective filing date of the claimed invention.  
Ghag teaches a system, product and method wherein: 
configuration files of network devices are conformant to YAML (Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].);
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment (Ghag: ¶ [0011], [0022], [0047].);
the contemporaneously executing instance corresponds to a contemporaneously executing container in the containerized environment (The configuration files are for contemporaneously executing short-lived Linux containers, Ghag: Fig. 2-3C, ¶ [0011], [0022], [0035]-[0036], [0041]-[0047].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, product and method of Wood in view of Cummins wherein: 
configuration files of network devices are conformant to YAML
each YAML conformant configuration file reflecting a configuration of a corresponding container in a containerized environment;
a current instance corresponds to a contemporaneously executing container in the containerized, as taught by Ghag.
One would have been motivated to make such a combination in order to provide an effective language to conform the configuration files of the network devices to (Ghag: ¶ [0019], 0031], [0047] last sentence, [0065], [0077]).

Claims 2, 8 and 14:
	The rejection of claims 1, 7 and 13 are incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a system, product and method further comprising: 
showing in the selected data visualization, a comparison of two or more different ones of the imported multiplicity of YAML conformant configuration files (The scaffold view (data visualization) can compare two or more different configuration files, Wood: ¶ [0025].  The comparison file compares two different configuration files, Goudarzi: Fig. 8, ¶ [0052], [0076].  The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The files can be conformed to a particular language, Wood: abstract.  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].).

Claims 3, 9 and 15:
	The rejection of claims 2, 8 and 14 are incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a system, product and method wherein the comparison of the two or more different ones of the different ones of the imported multiplicity of YAML conformant configuration files indicates a deviation of the configuration of an imported YAML conformant configuration files from a standard configuration reflected by another of the imported YAML conformant configuration files (The scaffold view (data visualization) can compare two or more different configuration files to identify outliers, Wood: ¶ [0025].  The comparison file can visualize the differences between configuration files of healthy and unhealthy instances, Goudarzi: Fig. 8, ¶ [0076].The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The files can be conformed to a particular language, Wood: abstract.  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].).

Claim 4, 10 and 16:
	The rejection of claims 3, 9 and 15 are incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a system, product and method wherein the multiplicity of YAML conformant configuration files each reflect a configuration of a corresponding short-lived Linux container (Ghag: ¶ [0011], [0022], [0047].).

Claims 5, 11 and 17:
	The rejection of claims 4, 10 and 16 are incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a system, product and method wherein the presentation of the selected data visualization is a data visualization of at least a portion of the generated data model that includes elements of the corresponding parsed YAML conformant configuration file that reflects the configuration of the contemporaneously executing short-lived Linux container and elements from another of the YAML conformant configuration files reflecting a configuration of a similar short-lived Linux container, wherein the visualization reflects configuration files that are contemporaneously executing and configuration files that have previously been executed (The scaffold view includes settings (elements) from different similar configuration files to identify differences, Wood: ¶ [0025].  The visualization reflects configuration files that are contemporaneously executing and configuration files that have previously been executed, Goudarzi: ¶ [0076].  The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].  The configuration files are for short-lived Linux containers, Ghag: ¶ [0011], [0022], [0047].).

Claim 6, 12 and 18:
	The rejection of claims 5, 11 and 17 are incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a system, product and method further comprising applying the YAML conformant configuration file of the similar previously executed short-lived Linux container to the contemporaneously executing short-lived Linux container responsive to a determination of sub-standard performance in the contemporaneously executing short-lived Linux container (The current configuration file can be reverted back to the previous instance configuration file based on determining that the current configuration file is unhealthy, Gaudarzi: abstract, ¶ [0076].  The configuration files are imported, Cummins: Fig. 4, ¶ [0029].  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].  The configuration files are for executing short-lived Linux containers, Ghag: ¶ [0011], [0022], [0047].).

Claim 19:
	The rejection of claim 1 is incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a method wherein selecting the data visualization is further based on a comparison of the contemporaneously executing container in the containerized environment to another container (A final view of the scaffold view may be determined (selected) based on rules used to merge each branch of the scaffold, the final view may comprise a new slot or not depending on whether the configuration data of a first file is different from the configuration data of other files (comparison between files) Wood: ¶ [0025].  The comparison file is based on the comparison of the current instance and a previous instance, Goudarzi: ¶ [0076].  The files can be conformed to a particular language, Wood: abstract.  The configuration files are conformant to YAML, Ghag: ¶ [0031], [0047] last sentence, [0065], [0077].  The configuration files are for contemporaneously executing short-lived Linux containers, Ghag: Fig. 2-3C, ¶ [0011], [0022], [0035]-[0036], [0041]-[0047].).  

Claim 20:
	The rejection of claim 1 is incorporated.  Wood in view of Goudarzi, further in view of Cummins and further in view of Ghag further teaches a method wherein the contemporaneously executing container comprises a short-lived Linux container (Ghag: ¶ [0011], [0022], [0047].).
	
Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not teach “selecting a data visualization from a plurality of data visualizations, in response to determining that performance of the contemporaneously executing container fails to satisfy a threshold value” because Goudarzi doesn’t teach selecting a data visualization from a plurality of data visualizations, rather Goudarzi only teaches only teaches reverting a failed instance back to a previously healthy version of the instance (Remarks: pages 9-11).  Examiner respectfully disagrees.
Paragraph [0076] of Goudarzi clearly teaches the presentation of a comparison file (data visualization) based on determining that the current instance is unhealthy.  See the rejection of the independent claims above to see how Goudarzi’s comparison files satisfies the cited limitation.  Accordingly, Applicant’s argument is not persuasive.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175